WILLIAMS, J.:
I respectfully dissent. One of the guiding principles shaping our state’s Fourth Amendment jurisprudence is that, in a fact-based Fourth Amendment challenge, an appellate court is restricted by the “any evidence” standard of review. “A [circuit] court’s Fourth Amendment suppression ruling must be affirmed if supported by any evidence, and an appellate court may reverse only when there is clear error.” State v. Taylor, 401 S.C. 104, 108, 736 S.E.2d 663, 665 (2013).
Importantly, “clear error” means that the appellate court may not reverse the circuit court’s findings of fact merely because it would have decided the case differently than the circuit court. See State v. Pichardo, 367 S.C. 84, 96, 623 S.E.2d 840, 846 (Ct. App. 2005). In my view, a faithful adherence to the “any evidence” standard of review will prevent any misconception that we have substituted our own findings in place of those of the circuit court. Therefore, in light of the evidence presented at trial and the circuit court’s findings, I believe our standard of review requires an affirmance.